Citation Nr: 1443027	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy on the right, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to December 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of entitlement to an increased rating for L5-S1 radiculopathy on the right is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the lumbar spine of no less than 30 degrees, even with consideration of pain; there is no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for or ankylosis.

2.  The Veteran's bilateral plantar fasciitis has been manifested throughout the appeal period by symptoms that most nearly approximate a moderate disability for each foot separately.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative spondylosis of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2013).

2.  The criteria for a disability rating of 10 percent for each foot for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appeal arises from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in May 2012 for his low back disability and plantar fasciitis.  There is no evidence or contention that there has been a change in the disabilities since the last examinations in May 2012.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.



Degenerative Spondylosis of the Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
Id. 

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Analysis

In order for the Veteran to receive a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability. 

There was no evidence of unfavorable ankylosis of the thoracolumbar spine on VA examination in December 2010 or May 2012.  In this regard, although the examiners did not specifically state that there was no ankylosis, the evidence shows that on examination in December 2010, he was able to forward flex to 90 degrees, which is normal, and on examination in May 2012, he was able to forward flex to 30 degrees, even with consideration of pain.  Therefore, although range of motion was noted to be limited and painful in May 2010, the Veteran retained significant motion in the spine.  Furthermore, there are no treatment records, VA or private, showing any evidence of unfavorable ankylosis of the thoracolumbar spine. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.

With regard to neurologic impairment, the Board notes that on VA examination in December 2010, the Veteran was found to have chronic L5-S1 radiculopathy on the right, and consequently, granted service connection for L5-S1 radiculopathy on the right.  See March 2011 rating decision.  He is currently in receipt of a 10 percent evaluation for this disorder.  See August 2012 rating decision.  However, the clinical and examination records do not contain any current evidence of neurologic impairment.  In this regard, neurologic examination was normal on examination in May 2012, and there was no evidence of any other neurologic abnormalities or findings related to the lumbar spine condition.  

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran did not report incapacitating episodes on examination in December 2010 or May 2012, and the record is negative for any evidence of intervertebral disc disease or physician prescribed bed rest.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2013).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for radiculopathy) for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for degenerative spondylosis of the lumbar spine.  38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2013).

Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is rated by analogy as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276, governing the evaluation for pes planus. This provision provides a 10 percent rating for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the teno achillis, pain on manipulation and use of the feet. A 30 percent rating is warranted for severe impairment with objective evidence of marked deformity, pain on manipulation, and use accentuated, indication of swelling on use and characteristic callosities. 

Under Diagnostic Code 5284, governing the evaluation of foot injuries.  A moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.  While the RO evaluated the Veteran's disability under the Diagnostic Code for pes planus, the Board finds that DC 5284 is equally appropriate and provides the Veteran a separate rating for each foot if applicable.

On VA examination in December 2010, the Veteran reported the onset of bilateral foot pain in 2004.  He complained at that time of bilateral foot pain in the area between his heel and arch on a daily basis.  Physical examination of his feet revealed tenderness with palpation of the posterior arch/heel area bilaterally.  Achilles tendons were well aligned bilaterally.  Shoes were negative for evidence of abnormal wear.  There was no evidence of functional limitation with respect to standing or walking.  In addition, there was no evidence of weakness, fatigability, instability, or edema, bilaterally.  X-rays showed mild osteoarthrosis of the metatarsophalangeal joint in the right foot and mild hallux valgus on the left foot with mild metatarsophalangeal osteoarthrosis.

On VA examination in May 2012, the Veteran complained of daily pain in the feet, specifically in the bottom of the heels, and when wearing flip flops, but he denied pain into the metatarsal heads.  He reported that the pain in his feet prevented running.  The examiner also noted that the Veteran had mild hallux valgus and diagnostic testing failed to indicate arthritis of the toe joints.  He concluded that the Veteran could be best treated with custom made orthotics, but he did not meet the criteria for operative intervention.  The examiner also noted that the Veteran's bilateral foot disability did not impact his ability to work.

The Veteran's bilateral foot disability is manifested primarily by pain on the heels and arches and tenderness for each foot.  Although the Veteran has reported that the pain in his feet prevents him from running, there is no objective evidence of record showing functional limitations on standing or walking and no evidence of abnormal weight bearing or gait.  Based on this evidence, the Board finds that the Veteran's overall disability picture is most consistent with a moderate level of pain and dysfunction, and more closely approximates the criteria for a 10 percent rating under Diagnostic Code 5284, as he is shown to have no more than a moderate foot injury in each foot. Accordingly, the Board grants a 10 percent evaluation for each foot under DC 5284.  

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation for the bilateral foot disability.  In this regard, the Board also notes that although the Veteran was noted to also have mild hallux valgus on examination in May 2012, in order to receive a compensable evaluation under this provision the hallux valgus must be either severe - the equivalent of having the great toe amputated or the metatarsal head must be resected. Given that his hallux valgus is mild, he does not meet the criteria for a compensable evaluation under this provision. 38 C.F.R. § 4.71a, DC 5280.

In considering other provisions, the Board notes that the Veteran does not have the equivalent of moderately severe malunion or nonunion of the tarsal or metatarsal as would be required for a higher rating under 38 C.F.R. § 4.71a, DC 5283, or symptoms analogous to all toes tending to dorsiflexion, limitation of dorsiflexion of the ankle, shortened plantar fascia and marked tenderness of the metatarsal heads bilaterally as required for a higher rating under 38 C.F.R. § 4.71a, DC 5278, governing claw foot.  As noted his symptoms are essentially, pain in the foot, with no loss of motion in the toes, ankles etc.   

For all the foregoing reasons, the Board finds that a rating of 10 percent for each foot is warranted for the bilateral plantar fasciitis, but no higher, for the entire period on appeal. See Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An initial rating in excess of 40 percent for degenerative spondylosis of the lumbar spine is denied.

An initial rating of 10 percent for plantar fasciitis of each foot separately is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

On VA examination in December 2010, neurological examination of the right lower extremity at that time revealed normal motor and sensory functioning.  In this regard, neurological cranial nerves were within normal limits; motor was 5/5 for upper and lower extremities; sensation was normal to light touch and pinprick of upper and lower extremities; reflexes were 2+ and symmetric at biceps and triceps and 1+ at knees and ankles; and gait was within normal limits.  Despite these seemingly normal findings, electromyography (EMG) testing conducted earlier in December 2010, revealed chronic L5-S1 radiculopathy on the right.  Based on these results, the RO granted service connection and a noncompensable rating for L5-S1 radiculopathy on the right.  See March 2011 rating decision.  However, in a February 2012 rating decision, the RO determined that a 10 percent evaluation was warranted for lower extremity radiculopathy, confirmed by electromyography testing in December 2010, and retroactively granted an increased rating of 10 percent for the service-connected right-sided lower extremity radiculopathy, effective January 1, 2011.  The RO then denied a rating in excess of 10 percent under Diagnostic Code 8520, based on a finding that there was no evidence of incomplete paralysis below the knee, which is moderate.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.

The Board notes that a copy of the cited December 7, 2010, EMG testing, which the December 2010 VA examiner interpreted as revealing chronic radiculopathy of the right lower extremity, is not currently associated with the claims file, which consists entirely of the Virtual VA e-folder.  The procurement of such pertinent medical evidence is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of VA are deemed to be constructively of record, they must be obtained.  Id.  

The Board also notes that in an October 2012 statement, submitted in lieu of the VA Form 646, the Veteran's representative stated that the Veteran would possibly be needing surgery for his L5-S1 radiculopathy.  There are no records of any surgery performed for this disability currently associated with the claims file, which consists entirely of the Virtual VA e-folder.  The procurement of potentially pertinent medical records referenced by the Veteran is required. Further, the Board finds that a new examination is warranted to determine the current level of severity of the disability.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment, including surgical intervention, for his service-connected L5-S1 radiculopathy on the right.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also attempt to obtain a copy of the December 7, 2010, EMG tests mentioned by the December 2010 VA examiner, and any other pertinent evidence identified but not provided by the Veteran.  

If the RO is unsuccessful in obtaining any of the evidence noted above, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  Following completion of the above, schedule the Veteran for a VA examination, to determine the current level of impairment, if any, of the Veteran's service-connected radiculopathy of the right lower extremity. 
  
The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests should be accomplished, to include X-rays, and all clinical findings should be reported in detail.  

3.  After conducting any additional necessary development, the claim for an increased rating for L5-S1 radiculopathy on the right side must be readjudicated based on all the evidence of record, and any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


